                                                   USDC so:~Y
                                                   DOCUMENT
UNITED STATES DISTRICT COURT                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      DOC#              •
                                                   DA fE FILED: _,,_J "'~. ~oo.Q __   ,
CONGREGATION KNESES ISRAEL OF SEA G,

                        Plaintiff,                19cv8319 (JGK)

              - against -                         ORDER

PHILADELPHIA INDEMNITY INSURANCE
COMP.ANY,

                        Defendant.

JOHN G. KOELTL, District Judge:

     The time for the defendant to answer the Complaint is

February 4, 2020. Thereafter, the case is stayed pending the

result of a related appraisal. The parties should advise the

Court about the status of the case by June 26, 2020.

SO ORDERED.

Dated:    New York, New York         ~ /1 Y',,, v'-P
          January 21, 2020             l, / f!::_r~-
                                                 John G. Koeltl
                                          United States District Judge




                                      1
